NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         MAY 3 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        Nos. 20-30051
                                                      21-30138
                Plaintiff-Appellee,                   21-30157

 v.                                              D.C. No.
                                                 1:18-cr-00214-DCN-1
SETH ANTHONY JOHNSON,
                                                 MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                   David C. Nye, Chief District Judge, Presiding

                       Argued and Submitted April 13, 2022
                               Seattle, Washington

Before: BOGGS,** HAWKINS, and FORREST, Circuit Judges.

      We consider three appeals stemming from the conviction of defendant Seth

Anthony Johnson (“Johnson”) for production of child pornography, possession of

child pornography, and production of child pornography while a registered sex

offender. Johnson appeals the introduction of certain evidence during his trial (“trial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
appeal”), the court’s award of $15,300 in restitution to the minor victim (“restitution

appeal”), and the district court’s order finding Johnson in criminal contempt for

willfully disobeying a court order freezing his assets (“contempt appeal”). We

affirm all three appeals.

I.    Appeal No. 20-30051 (“Trial Appeal”)

      There was no error in denying Johnson’s motion to suppress images found on

his cell phone during a warrantless search of the phone. The reasonableness of a

search under the Fourth Amendment is determined by the totality of the

circumstances, balancing the privacy interests of the defendant against the

government’s interests. United States v. Johnson, 875 F.3d 1265, 1273 (9th Cir.

2017). In this case, Johnson was on supervised release, and the terms of that release

included very specific authorizations for searches of his computers and any other

“electronic communications or data storage devices or media.” His supervised

release conditions also expressly included allowing “the retrieval and copying of all

data from his computer or other electronic devices/media” and that such retrieval

and copying could occur with or without suspicion of violations. Thus, Johnson had

a significantly reduced expectation of privacy in his cell phone. See id. at 1275; cf.

United States v. Lara, 815 F.3d 605, 610 (9th Cir. 2016).

      The government’s interest in the search, which is already considered high

when it comes to monitoring the behavior of parolees, was particularly high in this


                                          2
case due to the information the Probation Office had received that suggested Johnson

had violated multiple provisions of his supervised release by having unapproved

contact with a minor, drinking alcohol, and possessing a prohibited firearm. Thus,

in balancing these interests, the court did not err by concluding the government’s

interests significantly outweighed those of Johnson, and the search did not violate

the Fourth Amendment. See Johnson, 875 F.3d at 1275‒76.

      Nor was the involvement of Homeland Security Investigations (“HSI”) in the

search of the phone improper. The Probation Office may enlist the help of other law

enforcement agencies in conducting searches. See United States v. Harper, 928 F.2d

894, 897 (9th Cir. 1991), overruled on other grounds by United States v. King, 687

F.3d 1189 (9th Cir. 2012). The Probation Office conducted the initial search of the

phone, viewed images that it identified as possible child erotica, and then enlisted

the help of HSI in retrieving, copying, and preserving the data. See United States v.

Jarrad, 754 F.2d 1451, 1454 (9th Cir. 1985) (no violation of Fourth Amendment

where search was independently initiated by parole officer and other law

enforcement became involved after the parole officer’s request for assistance).

      Nor was there error in admitting evidence of child erotica that was found on

Johnson’s cell phone in 2013, which had been later excluded from a state-court

prosecution due to a Fourth Amendment violation. The prior exclusion does not

necessarily preclude the introduction of the same evidence in this subsequent


                                         3
prosecution; the exclusionary rule’s goal is to deter illegal searches, so if suppression

“does not result in appreciable deterrence,” then the evidence should not be

excluded. United States v. Lopez-Martinez, 725 F.2d 471, 476 (9th Cir. 1983)

(citation omitted). We consider the nexus between the illegal evidence gathering

and the later prosecution in which the evidence might be used, the length of time

that had passed, whether the entity conducting the illegal search was the same

seeking to use the evidence later, and whether the offending officers had already

been sanctioned and deterred in another proceeding. Id. All these factors favor

admission in this case.

      Nor was there an abuse of discretion in admitting testimony regarding

Johnson’s 2007 rape conviction involving a fourteen-year-old girl. Johnson’s prior

child-molestation conviction was admissible under Federal Rule of Criminal

Procedure 414. The court also considered the balancing requirement of Rule 403

and determined that the probative value of the prior incident—which also occurred

with a young girl in a bathroom—outweighed any prejudice. It considered the

similarity of the acts, the proximity in time, the frequency of the prior acts, and the

need for the evidence at trial, United States v. LeMay, 260 F.3d 1018, 1027 (9th Cir.

2001), and concluded that most of these factors weighed in favor of admission. The

court also heard the proposed testimony by the prior victim outside the presence of

the jury to make sure it was very limited and not overly prejudicial before agreeing


                                           4
the government could examine the witness in the presence of the jury. There was

no abuse of discretion.

      Johnson’s conviction is AFFIRMED.

II.   Appeal No. 21-30138 (“Restitution Appeal”)

      The district court retained jurisdiction to award restitution even though it did

not determine the amount of restitution within ninety days after sentencing. The

ninety-day period in 18 U.S.C. § 3664(d)(5) is not jurisdictional and the exact

amount of restitution may be determined outside that time period so long as the court

has sufficiently expressed an intent to award restitution. Dolan v. United States, 560

U.S. 605, 611 (2010). Here, because the crime involved child pornography, the

court was required to award restitution. 18 U.S.C. § 2259. The court referenced a

future hearing to determine the amount of this restitution multiple times during the

sentencing hearing, and the minutes of the sentencing also reflect that the defendant

was required to pay restitution. This was all sufficient to notify Johnson that a

specific restitution award was forthcoming.

      Nor was there an abuse of discretion by awarding estimated future costs of

counseling to the minor victim. These losses were of the type that one would expect

a child-pornography victim to suffer, as they are both foreseeable results of and

within the scope of the risk created by child pornography production, distribution,

and possession. See Paroline v. United States, 572 U.S. 434, 449‒50 (2014). The


                                          5
court reasonably relied on expert testimony from a mental-health professional about

the extent and cost of recommended future therapy for the minor victim. See United

States v. Doe, 488 F.3d 1154, 1160‒61 (9th Cir. 2007); United States v. Laney, 189

F.3d 954, 966 (9th Cir. 1999).

       The award of restitution is AFFIRMED.

III.   Appeal No. 21-30157 (“Contempt Appeal”)

       The district court had jurisdiction to order Johnson not to dispose of his

personal property without court permission in order to preserve his assets for

restitution. Pursuant to the All Writs Act, federal courts may “issue all writs

necessary or appropriate in aid of their respective jurisdictions and agreeable to the

usages and principles of law,” 28 U.S.C.§ 1651(a), including preventing a convicted

defendant from frustrating collection of restitution debt. See United States v.

Catoggio, 698 F.3d 64, 67‒68 (2d Cir. 2012) (per curiam); United States v. Yielding,

657 F.3d 722, 726‒27 (8th Cir. 2011). Nor did the district court plainly err by failing

to recuse itself sua sponte from determining whether Johnson had violated its order.

See Fed. R. Crim P. 42(a)(3). The statements Johnson made on recorded jail

conversations were not personal attacks on the judge himself, but expressions of

disregard for the order. If there is no personal attack on the judge, disqualification

is not required. United States v. Rylander, 714 F.2d 996, 1004 (9th Cir. 1983).

       The criminal contempt order is AFFIRMED.


                                          6